ACCEPTED

                                                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                                                 HOUSTON, TEXAS
Appellate Docket Number:        14-15-00047-CR                                                                                1/20/2015 3:27:41 PM
                                                                                                                               CHRISTOPHER PRINE
                                                                                                                                            CLERK
Appellate Case Style: Style:    Marquise Lawrence Robinson
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:                                                                                         14th COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                                                                                        1/20/2015 3:27:41 PM
                                                                                                        CHRISTOPHER A. PRINE
Amended/corrected statement:                                                                                     Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 14th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Marquise                                                       Lead Attorney
Middle Name: Lawrence                                                  First Name:          Celeste
Last Name:      Robinson                                               Middle Name:
Suffix:                                                                Last Name:           Blackburn
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond: $0.00                                                      Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Celeste Blackburn, PLLC
                                                                       Address 1:           333 N. Rivershire Drive, Suite 285
                                                                       Address 2:
                                                                       City:                Conroe
                                                                       State:       Texas                        Zip+4:   77304
                                                                       Telephone:           936-703-5000           ext.
                                                                       Fax:         877-900-2822
                                                                       Email:
                                                                       SBN:

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 6
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:                                                                             Lead Attorney
Middle Name:                                                                    First Name:          Allan
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Curry
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Harris County District Attorney's Office
                                                                                Address 1:           1201 Franklin Street, Suite 600
                                                                                Address 2:
                                                                                City:                Houston
                                                                                State:       Texas                        Zip+4:    77002-1923
                                                                                Telephone:           713-755-5800           ext.
                                                                                Fax:
                                                                                Email:
                                                                                                                                       Add Another Appellee/
                                                                                SBN:                                                        Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:           jury or    non-jury?
                                       Robbery
or type of case):                                                               Date notice of appeal filed in trial court: 1/9/2015
Type of Judgment: Other
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 01/06/2015
Offense charged: Aggravated Robbery - Deadly Weapon                             Punishment assessed: 15 years Institutional Division, TDCJ

Date of offense:    12/27/2012                                                   Is the appeal from a pre-trial order?        Yes        No
Defendant's plea: Guilty                                                         Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes      No                                If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing: 1/6/2015                                NA
Date of order:     1/6/2015                              NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: 1/6/2015



                                                                          Page 2 of 6
 VIII. Trial Court And Record

Court:    228th District Court                                            Clerk's Record:
County: Harris County                                                     Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):                                     Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Jan 14, 2015
                                                                          If no, date it will be requested:
First Name:       Marc                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Carter
Suffix:
Address 1:        1201 Franklin, 16th Floor
Address 2:
City:             Houston
State:    Texas                      Zip + 4: 77002
Telephone:        713-755-6650           ext.
Fax:      713-368-9178
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Jan 14, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Lisa
Middle Name:
Last Name:        Mills
Suffix:
Address 1:        1201 Franklin, 16th Floor
Address 2:
City:             Houston
State:    Texas                      Zip + 4: 77002
Telephone:        713-755-0025           ext.
Fax:
Email: mary_mills@justex.net


                                                                    Page 3 of 6
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: 14-15-00048-CR                                                           Court: 228th District Court Harris County

Style:      Marquise Lawrence Robinson

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: January 20, 2015

                                                                                      State Bar No: 24038803
Printed Name:

Electronic Signature: /s/ Celeste Blackburn                                           Name: Celeste Blackburn
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on January 20, 2015           .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Celeste Blackburn
                                                                         (Optional)

                                                                  State Bar No.:      24038803
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 6
Please enter the following for each person served:

Date Served: January 20, 2015
Manner Served: Regular Mail
First Name:       Allan
Middle Name:
Last Name:        Curry
Suffix:
Law Firm Name: Harris County District Attorney's Office
Address 1:        1201 Franklin Street, Suite 600
Address 2:
City:             Houston
State     Texas                     Zip+4: 77002-1923

Telephone:        713-755-5800         ext.
Fax:
Email:

Please enter the following for each person served:

Date Served: January 20, 2015
Manner Served: Regular Mail
First Name:       John
Middle Name: Craig
Last Name:        Still
Suffix:
Law Firm Name: Harris County Public Defender's Office
Address 1:        1202 Franklin Street, 13th Floor
Address 2:
City:             Houston
State     Texas                     Zip+4: 77002

Telephone:        713-368-0016         ext.
Fax:
Email:




                                                          Page 5 of 6
Please enter the following for each person served:

Date Served: January 20, 2015
Manner Served: Regular Mail
First Name:       Marquise
Middle Name: Lawrence
Last Name:        Robinson
Suffix:
Law Firm Name: Harris County Jail
Address 1:        02350534/5H1
Address 2:        1200 Baker Street
City:             Houston
State     Texas                       Zip+4: 77002

Telephone:                              ext.
Fax:
Email:




                                                     Page 6 of 6